In an action to recover damages for personal injuries alleged to have been suffered by the infant plaintiff, and by her father to recover medical expenses, plaintiffs appeal from a resettled order granting the motion of defendant Regent Estates, Inc., to require plaintiffs to produce, for discovery and inspection, the piece of wire alleged to have caused the infant plaintiff’s injury. Resettled order affirmed, with one bill of $10 costs and disbursements to the respondents filing briefs; appellants to produce said wire for discovery and inspection within ten days after the entry of the order hereon. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.